Appeal of LALU V. BATTLE.Battle v. CommissionerDocket No. 1853.United States Board of Tax Appeals1 B.T.A. 1167; 1925 BTA LEXIS 2624; May 21, 1925, decided Submitted April 16, 1925.  *2624 W. H. Trigg, Esq., for the Commissioner.  GREEN Before GRAUPNER, TRAMMELL, and GREEN.  This is an appeal from a deficiency in estate taxes imposed by Title IV of the Revenue Act of 1921 upon the transfer of the net estate of O. M. Battle, deceased.  The Commissioner in his answer alleged that the deficiency in the sum of $732.09 theretofore determined by him should be increased in the sum of $160.80, by reason of the fact that the taxpayer took as a deduction from the statutory gross estate attorneys' fees in the sum of $8,040, claimed to have been incurred and paid as an expense attendant upon the administration of said estate, when in truth said sum was incurred and paid by the taxpayer individually for legal services rendered her in the collection of certain insurance policies on the life of the decedent.  The taxpayer offered no evidence, and from the admissions in the pleadings and the documentary evidence offered on behalf of the Commissioner the Board makes the following FINDINGS OF FACT.  The taxpayer, Lalu V. Battle, of Marshall, Tex., is the surviving widow of O. M. Battle, deceased, late of Marshall, Tex.DECISION.  The determination of the*2625  Commissioner is approved.  OPINION.  GREEN: The taxpayer has offered no evidence in support of her contentions.  We find nothing in the evidence to support the Commissioner's contention that the attorneys' fees allowed and paid were for services rendered the taxpayer herein as an individual.  The Commissioner also contends that the attorneys' fees so allowed and paid were excessive, but he has offered no proof to substantiate this contention.